Citation Nr: 0010056	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to the service-connected bronchial 
asthma.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), dated in August 1995 and August 1996.

The Board notes that the claims folder contains a photocopy 
of a private medical record dated in September 1999 that was 
marked as received at the RO in January 2000, prior to the 
transfer of the file to the Board's headquarters in 
Washington, D.C.  This evidence has not been reviewed at the 
RO level and a Supplemental Statement of the Case (SSOC) has 
not been prepared.  However, there is no need to remand this 
matter for such action because the pertinent VA regulation 
that addresses this type of situations specifically excludes 
from the requisite of an SSOC those cases in which the 
evidence is not relevant to the issue, or issues, on appeal, 
and that is the case here, since the newly submitted evidence 
only reflects private medical treatment for a cardiovascular 
condition for which the veteran is not service-connected.  
See, 38 C.F.R. § 19.37(a) (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected bronchial asthma is severe or pronounced in nature, 
as defined by the pertinent diagnostic code that was in 
effect when the veteran filed his claim for an increased 
rating for this disability in April 1994, or that the results 
of pulmonary function studies reveal FEV-1 or FEV-1/FVC 
values of at least 55 percent of the value predicted, with 
the need for at least monthly visits to a physician for 
required care of exacerbations, intermittent courses of 
systemic corticosteroids, more than one attack per week, and 
episodes of respiratory failure.

3.  The veteran has indicated that he has a ninth-grade level 
of education, that he last worked in 1986 as a "stock 
clerk," that he also worked part-time between 1989 and 1990, 
at which time he became too disabled to work, that he had to 
leave his last job because of his disability, and that he has 
tried, unsuccessfully, to obtain employment since he became 
too disabled to work.

4.  The veteran is only service-connected for bronchial 
asthma, and the current rating of 30 percent does not meet 
the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

5.  The evidence in the file does not show that the veteran's 
service-connected bronchial asthma is of such severity as to 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 30 percent for the 
service-connected bronchial asthma is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.97, Part 4, Diagnostic Code 6602 (1996 and 1999).

2.  The schedular criteria for assignment of a total 
disability rating based on individual unemployability have 
not been met, and there is no evidence in the file to warrant 
referral of the claim of entitlement to a total rating based 
on individual unemployability for further consideration on an 
extra-schedular basis.  38 C.F.R. §§ 3.340 and 4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his or her claims (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

First Issue
Entitlement to a disability evaluation in excess of 30 
percent for bronchial asthma:

The veteran contends that the service-connected bronchial 
asthma should be rated higher than 30 percent disabling.  The 
Board notes that the current rating of 30 percent was 
assigned by the RO in the August 1995 rating decision hereby 
on appeal, after concluding that the disability met the 
schedular criteria for such a rating under Diagnostic Code 
6602 of the Schedule, which, at the time, required evidence 
of moderate bronchial asthma, with asthmatic attacks rather 
frequent (separated by only 10-14 day intervals), with 
moderate dyspnea on exertion between attacks.  See, 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6602 (1996).  The Board notes 
that the section of the Schedule addressing the rating of 
service-connected respiratory disabilities was amended in 
October 1996 and that, accordingly, the RO re-adjudicated the 
veteran's claim for an increased rating under the new 
criteria in December 1999, but concluded that the schedular 
criteria for a rating exceeding 30 percent were still not 
met.  Under the new version of Diagnostic Code 6602, the 
current rating of 30 percent is warranted when there is an 
FEV-1 of 56 to 70 percent of the value predicted, or an FEV-
1/FVC of 56 to 70 percent of the value predicted, or the need 
for daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  See, 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6602 (1999).

The version of Diagnostic Code 6602 that was in effect prior 
to the revision of 1996 provided for a 60 percent rating for 
severe bronchial asthma, with frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks, with only temporary relief by medication, more than 
light manual labor precluded; and for a maximum rating of 100 
percent for pronounced bronchial asthma, with asthmatic 
attacks very frequently, with severe dyspnea on slight 
exertion between attacks, and marked loss of weight or other 
evidence of severe impairment of health.  See, 38 C.F.R. 
§ 4.97, Part 4, Diagnostic Code 6602 (1996).
 
The new version of Diagnostic Code 6602 provides for a 60 
percent rating when there is an FEV-1 of 40 to 55 percent of 
the value predicted, or an FEV-1/FVC of 40 to 55 percent of 
the value predicted, or the need for at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; and a total (100 
percent) rating when there is an FEV-1 of less than 40 
percent of the value predicted, or an FEV-1/FVC of less than 
40 percent of the value predicted, or more than one attack 
per week, with episodes of respiratory failure, or when the 
veteran requires the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6602 
(1999).

The report of a January 1995 VA trachea and bronchi 
examination reveals a history of bronchial asthma, with 
subjective complaints of a three-month history of daily 
morning attacks, consisting of shortness of breath, chest 
tightness and productive cough, relieved with Proventil and 
Prednisone.  On examination, there were end expiratory 
wheezes at all lung fields, and dry crackles at both lung 
bases, but there was no evidence of cor pulmonale, nor 
indications of infectious disease.  Chronic obstructive 
pulmonary disease (COPD) and congestive heart failure were 
diagnosed.

The report of a November 1995 VA general medical examination 
reveals a history of bronchial asthma since 1953.  It also 
reveals that there had been effusion in the right lung two 
months prior to the examination due to a 1987 episode of 
congestive heart failure, that the veteran had been suffering 
from liver dysfunction, hypothyroidism and gouty arthritis 
since 1987, that there had been two myocardial infarctions in 
the past, in 1987 and 1989, and that the veteran had been 
diagnosed with non-insulin dependent diabetes mellitus two 
months prior to the examination.  Currently, the veteran 
complained of oppressive chest pain, an episode of dyspnea, 
shortness of breath and insomnia, and reported that he was 
taking the following medications:  Digoxin, Synthroid, 
Glynase, Ismo Lasix, Zyloprim, Capoten, Slow K and Coumadin.  
On examination of the veteran's respiratory system, there was 
symmetrical chest expansion, the lungs were clear to 
auscultation and percussion, and there were no wheezes, rales 
or sibilance.  COPD, with bronchial asthma, was diagnosed.

According to the report of an April 1998 respiratory medical 
examination, the veteran complained of bronchial asthma since 
1963, with attacks four to five times per year, consisting of 
chest tightness, cough, wheezing and dyspnea.  At the present 
time, the attacks were precipitated by cold and very hot 
weather.  The veteran, who was noted to have a chronic cough 
productive of a yellowish sputum, but with no hemoptysis, 
complained of some dyspnea on "moderate efforts," which was 
defined as after some 20 steps on leveled ground, or after 
some five steps when going upstairs.  Appetite was described 
as "normal."  Regarding his current medical treatment, it 
was noted that the veteran used Proventil, Atrovent and 
Asmacort inhalers and that he had used steroids for a long 
time and had developed "apparently steroid induced 
osteoporosis."  His last hospitalization was in 1986.  On 
examination, it was noted that there was no evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension or weight loss/gain.  There was also no evidence 
of an underlying condition such as kyphoscoliosis or pectus 
excavatum, and the diagnosis was listed as chronic bronchial 
asthma.

VA chest X-Rays obtained also in April 1998 revealed clear 
lung fields and "CP angles," with evidence of cardiomegaly 
without acute cardiopulmonary progress.

According to the report of VA pulmonary function studies 
conducted in April 1998, the studies revealed an FEV-1 value 
of 69 percent of the value predicted, pre-bronchodilator, and 
73 percent, post-bronchodilator, as well as an FEV-1/FVC 
value of 91 percent of the value predicted (calculated by 
dividing 72, predicted value, by 79, actual reported value), 
pre-bronchodilator, and an FEV-1/FVC value of 77, post-
bronchodilator, noted to be seven percent higher than the 
value predicted.  It was also noted that the veteran had 
cooperated and made a good effort, and the interpretation of 
the studies was the following:

-Mild restrictive impairment with air 
flow limitation.
-Increase[d] resistance and decrease[d] 
conductance as in emphysema.
-Metabolic alkalosis, uncompensated.
-No hypoxemia for age at room air ABG's.

As shown above, the veteran complained in January 1995 of 
daily asthma attacks, and he has more recently said that he 
still suffers from these attacks four to five times every 
year, with symptoms including dyspnea on moderate exertion.  
However, the preponderance of the objective, competent 
evidence in the record, which includes VA outpatient medical 
records, the reports of medical examinations conducted in 
January 1995, November 1995 and April 1998, and VA X-Rays 
obtained very recently in April 1998, does not show that the 
schedular criteria for a rating exceeding 30 percent for the 
service-connected bronchial asthma have been met, under the 
old version of Diagnostic Code 6602, as it does not show that 
the service-connected bronchial asthma is severe, nor does it 
objectively show that there are frequent, or very frequent, 
attacks of asthma, marked, or severe, dyspnea on exertion 
between attacks, with only temporary relief by medication and 
more than light manual labor precluded, marked loss of 
weight, or other evidence of severe impairment of health.
 
The Board also notes that the preponderance of the objective, 
competent evidence in the record does not show that the 
schedular criteria for a rating exceeding 30 percent for the 
service-connected bronchial asthma have been met, under the 
new version of Diagnostic Code 6602, as it does not reveal 
pulmonary function results of an FEV-1 or an FEV-1/FVC of 55 
percent, or less, of the value predicted, the need for at 
least monthly visits to a physician for required care of 
exacerbations, intermittent (at least three per year) courses 
of systemic (oral or parenteral) corticosteroids, more than 
one attacks per week, with episodes of respiratory failure, 
or the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

In view of the above, the Board concludes that a disability 
evaluation in excess of 30 percent for the service-connected 
bronchial asthma is not warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).

Second Issue
Entitlement to a total rating based on individual 
unemployability due to
the service-connected bronchial asthma:

Regarding the earlier finding that this claim is well 
grounded, the Board notes, at the outset, that the veteran's 
statements of record claiming that he cannot work due to his 
service-connected bronchial asthma constitute a well-grounded 
claim for a total rating for compensation purposes based on 
individual unemployability.  See, in this regard, Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993) (where appellant stated 
that he could no longer seek or maintain employment in 
letters and testimony prior to the Board decision, he 
presented a well-grounded claim for a total disability rating 
under section 4.16(b)).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

With regard to claims for a TDIU, the Court has stated the 
following: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

In his April 1994 application for total unemployability (VA 
Form 21-8940), the veteran indicated that he last worked full 
time in 1986 as a "stock clerk," and thereafter worked 
part-time between 1989 and 1990, when he became too disabled 
to work, that he had to leave his last job because of his 
disability, that he was currently not working, and that he 
had tried to obtain employment since he became too disabled 
to work.  Regarding his education, he said that he had a 
ninth-grade level of education, and that he had received no 
other education or training prior to, nor since, becoming too 
disabled to work.

The record shows that the veteran's only service-connected 
disability is bronchial asthma, which, as noted earlier, is 
currently rated as 30 percent disabling.  He clearly does not 
meet the schedular criteria for a grant of a total rating 
under 38 C.F.R. § 4.16(a).  However, it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b) (1999).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b) (1999).

A review of the file also reveals that the RO did not refer 
this issue for extra-schedular consideration, after 
determining that the case did not present such an exceptional 
or unusual disability picture as to warrant such referral, 
and finding that the evidence demonstrated that the veteran 
was unemployable by reason of his nonservice-connected 
disabilities.  (See, in this regard, the Statement of the 
Case that was issued in August 1996, and the SSOC that was 
issued in December 1999.)  The Board will now discuss, in the 
remaining portion of this decision, the pertinent evidence in 
the record, in order to determine whether the RO's finding 
that this particular case does not warrant extra-schedular 
consideration was appropriate.

Private medical records produced in 1988 (i.e., approximately 
33 years after service) reveal that the veteran suffered 
trauma to multiple areas of his body, including his head, as 
well as a fracture to the fourth and fifth ribs, as a result 
of a July 1988 motor vehicle accident.

In an August 1988 VA record, a VA vocational rehabilitation 
specialist noted that the veteran was a 61-year old 
individual who "has a heart condition that limit[s] his RFC 
to light work."  Another vocational specialist indicated, in 
an entry on the same document on the same date, that the 
veteran could lift 20 lbs., with a maximum of 10 lbs. 
frequently, that he could stand and walk, but had limitation 
of bending, stooping and kneeling, and that he had worked as 
a sales clerk in a job with physical demands involving 
standing all day, lifting 50-lb. items and bending 
frequently.  This specialist also said that, with his 
limitations for light work, the veteran was unable to perform 
customary work, as described by him, which was medium, but 
that, however, his "description job parallel definition" of 
a "salesperson, general hardware," required only light work 
"and this job is within claimant's RFC.  Therefore, [the] 
claimant can perform customary work as is done in the general 
economy."
 
In a February 1989 document, a private physician offered his 
assessment of the veteran's industrial capabilities, 
including his opinion to the effect that the following four 
conditions were likely to leave significant sequelae and 
place severe physical limitations on the veteran's ability to 
function in the labor market on a sustained basis:  (1) 
cardiomegaly with congestive heart failure, (2) liver 
cirrhosis, (3) cardiomyopathy, and (4) compression fracture 
of the fifth cervical vertebra.  He also opined that the 
conditions were all progressive in nature and that, in terms 
of functioning, sustained work activity would tend to 
aggravate the conditions.  He further indicated that the 
diagnosed congestive heart failure affected the veteran's 
lifting/carrying abilities, as well as his ability to stand, 
walk and sit.  The cardiovascular disability also totally 
precluded the veteran from climbing, balancing, stooping, 
crouching, kneeling and crawling, and affected the veteran's 
ability to reach, handle items, and perform push/pull 
movements.  Also, he said that the diagnosed chronic liver 
disease imposed environmental restrictions in terms of 
heights, moving machinery, temperature extremes, chemicals, 
dust, fumes, humidity and vibration, due to decreased 
sensorial and motor reflexes.
 
VA outpatient medical records that were produced between 1989 
and 1993 reveal medical treatment for a variety of 
nonservice-connected disabilities, to include adult onset, 
insulin-dependent diabetes mellitus, hypothyroidism, cardiac 
decompensation and atrial fibrillation, sinusitis and chronic 
liver disease, as well as alcoholism.

Additionally, the reports of the aforementioned VA medical 
examinations that were conducted in January 1995, November 
1995 and April 1998 reveal that, in addition to the service-
connected bronchial asthma, for which the veteran is being 
properly compensated, the veteran has an extensive, complex 
medical history involving the above mentioned nonservice-
connected disabilities.  See, for instance, the report of the 
November 1995 VA general medical examination, which, in 
addition to the data already discussed earlier in this 
decision, reveals the following diagnoses:  high blood 
pressure, status post myocardial infarction, congestive heart 
failure, arteriosclerotic heart disease, coronary artery 
disease, angina pectoris, status post pulmonary effusion in 
remission, hypothyroidism, non-insulin dependent diabetes 
mellitus, gouty arthritis, hepatocell[ul]ar disease, senile 
cataracts and anticoagulant dependency.

As noted above, the two VA vocational specialists who opined 
about the veteran's industrial capabilities in 1988 said that 
his heart condition (which is nonservice-connected) limited 
the veteran to only light work, but did not prevent the 
performance of customary work as is done in the general 
economy.  Also, the physician who examined the veteran, also 
for industrial purposes, in February 1989, listed only four 
nonservice-connected disabilities as the disabilities that, 
in his (or her) opinion, placed severe physical limitations 
on the veteran's ability to function in the labor market on a 
sustained basis.  In rendering this opinion, this expert made 
no reference at all to the service-connected bronchial 
asthma.

The Board finds that it has not been objectively shown in the 
record that the veteran is unemployable solely due to his 
service-connected bronchial asthma, as he maintains.  The 
Board is cognizant that the service-connected disability 
adversely affects the veteran's industrial capabilities, but 
the 30 percent rating that is in effect under Diagnostic Code 
6602 of the Schedule properly accounts for said impairment.  
In this regard, it is noted that, according to VA regulation, 
the percentage ratings represent as far as can practically be 
determined the average impairment in earning capacity 
resulting from the service-connected disability in terms of 
civilian occupations, and, generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The basis of disability evaluations is the 
ability of the body as a whole, to function under the 
ordinary conditions of daily life, including employment.  
See, 38 C.F.R. §§ 4.1 and 4.10 (1999).

While, as noted above, several experts have said that some of 
the veteran's nonservice-connected disabilities affect the 
veteran's industrial capabilities, there is no evidence in 
the record showing that the veteran is actually unable to 
perform any type of substantially gainful, "semi-skilled" 
occupation due to the service-connected bronchial asthma.  In 
other words, there is no medical evidence in the record 
showing that the veteran's service-connected condition is of 
such severity as to preclude gainful employment.  In this 
regard, the Board notes that, in Van Hoose, the Court said 
the following:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In the present case, as in 
Van Hoose, there is simply no evidence in the record of 
unusual or exceptional circumstances as to warrant referral 
for extra-schedular consideration of a total disability 
rating based on the veteran's service-connected bronchial 
asthma.  The fact that the service-connected disability has 
an adverse effect on the veteran's industrial capabilities 
does not mean that he is totally occupationally disabled.  
The preponderance of the evidence is, thus, against finding 
that the veteran's service-connected bronchial asthma alone 
makes him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 30 percent combined disability evaluation, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected bronchial asthma, or that he is incapable 
of performing the physical and mental acts required by 
employment due solely to his service-connected disability, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  A total disability rating for 
compensation purposes based on individual unemployability is 
therefore not warranted. 


ORDER

1.  A disability evaluation in excess of 30 percent for 
bronchial asthma is denied.

2.  A total rating based on individual unemployability due to 
the service-connected bronchial asthma is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

